In a matrimonial action, defendant husband appeals, as limited by his brief, *553from so much of a judgment of the Supreme Court, Suffolk County, dated April 8, 1980, as, after a nonjury trial, directed him to pay $300 per week to plaintiff wife for her support and the support of the parties’ two children and to maintain medical and dental insurance policies. Judgment affirmed insofar as appealed from, with costs. While defendant’s net income may be less than the amount found by Trial Term, it is still sufficient to justify the award made. Lazer, J. P., Rabin, Gulotta and Cohalan, JJ., concur.